DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-10, 13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malak et al. (US 2018/0341839).
Regarding Claim 1, Malak et al discloses a computer-implemented method comprising: developing, via a processor, a words model from a plurality of natural language text based articles relating to a subject (knowledge service 310 can use an unsupervised machine learning tool, such as a word embedding model (e.g., Word2Vec), to analyze an input data set) (page 10, paragraph [0099]); generating, via the processor, a static vector based upon the words model (A word embedding model can receive a text input (e.g., a text corpus from a large data source) and generate a vector representation of each input word) (page 10, paragraph [0099]); developing, via the processor, an actual articles model from actual articles (Using the input data set, which may include added data, knowledge service 310 can implement matching methods (e.g., a graph matching method) to compare the words from the augmented 
Regarding Claim 4, Malak et al discloses a computer-implemented method, wherein the presented evidence determines how keywords are trending over time (The term "big data" is generally used to refer to extremely large data sets that can be stored 
Regarding Claim 8, Malak et al discloses a computer-implemented method, wherein the presented evidence determines how concepts are trending over time (The term "big data" is generally used to refer to extremely large data sets that can be stored and manipulated by analysts and researchers to visualize large amounts of data, detect trends, and/or otherwise interact with the data) (page 20, paragraph [0211]).
Regarding Claim 9, Malak et al discloses a computer-implemented method, wherein the presented evidence determines how entities are trending over time (The term "big data" is generally used to refer to extremely large data sets that can be stored and manipulated by analysts and researchers to visualize large amounts of data, detect trends, and/or otherwise interact with the data) (page 20, paragraph [0211]).
Claims 10 and 19 are rejected for the same reason as claim 1.
Claim 13 is rejected for the same reason as claim 4.
Claim 17 is rejected for the same reason as claim 8.
Claim 18 is rejected for the same reason as claim 9.
Allowable Subject Matter
Claims 2, 3, 5-7, 11, 12, 14-16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “further comprising generating, via the processor, a forecast vector based upon historical articles” as recited in claim 2, 11, and 20 and “wherein the n-dimensional depth item forms a geographic boundary” as recited in claims 5, 14, and 20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Buttner et al (US 2020/0311205) discloses system and method for natural language processing.
Malak et al. (US 10,810,472) discloses techniques for sentiment analysis of data using a convolutional neural network and a co-occurrence network.
Ristoski et al (US 2020/0349226) discloses dictionary expansion using neural language models.
Malak et al. (US 2020/0394478) discloses techniques for sentiment analysis of data using a convolutional neural network and a co-occurrence network.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATWANT K SINGH/Primary Examiner, Art Unit 2672